     Case 8:17-cv-01980-SVW-KS Document 96 Filed 03/08/21 Page 1 of 2 Page ID #:606




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
       REGINALD BRADDY,                  )          NO. SACV 17-1980-SVW (KS)
11                                       )
                    Plaintiff,
12                                       )
             v.                          )          ORDER ACCEPTING IN PART FINDINGS
13                                       )          AND RECOMMENDATIONS OF UNITED
14     DRUG ENFORCEMENT ANGECY, )                   STATES MAGISTRATE JUDGE
                                         )
15                      Defendants.      )
16     _________________________________ )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended Complaint (the
19    “Complaint”), Defendant’s Motion for Summary Judgment (the “Motion”) and related briefing,
20    and the Report and Recommendation of United States Magistrate Judge (“Report”). The time
21    for filing Objections to the Report has passed, and no Objections have been filed with the Court.
22     \\
23     \\
24     \\
25     \\
26     \\
27     \\
28     \\
     Case 8:17-cv-01980-SVW-KS Document 96 Filed 03/08/21 Page 2 of 2 Page ID #:607




1           Having completed its review, the Court accepts the findings and recommendations set
2     forth in the Report regarding the claims for $26,694.00 and $36,590.00. Judgment should be
3     entered for those claims dismissing them with prejudice.
4           However, the Court departs from the Report’s recommendation that the claim for the two
5     phones be dismissed with prejudice. The Report correctly finds that the claim for the two
6     phones is premature. However, because the claim is premature and no administrative forfeiture
7     proceeding regarding the phones has been initiated by the Government, Plaintiff could still
8     bring a claim for the two phones under Rule 41 following resolution of Plaintiff’s § 2255
9     proceedings. The claim for the two phones should therefore be dismissed without prejudice,
10    not with prejudice.
11          Accordingly, IT IS ORDERED that: (1) the Motion is GRANTED; (2) Plaintiff’s claim
12    to recover the two phones under Rule 41 is DISMISSED without prejudice; and (3) Judgment
13    shall be entered dismissing the claims for the $26,694.00 and $36,590.00 with prejudice.
14
15     DATED: March 8, 2021
16                                                       ________________________________
17                                                             STEPHEN V. WILSON
                                                         UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
